Decree of the Surrogate’s Court of Westchester County judicially settling the account of the executor and dismissing the objections of the contestants, in so far as appealed from, unanimously affirmed, without costs. Assuming that there was a ready market to sell the business and residence parcels in the 1928 to 1931 period, it appears, impelled by what then seemed to be the best interests of the children and the estate, that the executor acted in good faith in not selling. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.